DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    ANNE TILLS and JAMES TILLS,
                             Appellants,

                                     v.

    HSBC BANK USA, As Trustee for MERRILL LYNCH MORTGAGE
  INVESTORS, INC., Mortgage Pass-Through Certificates, Mana Series
                            2007-A3,
                            Appellee.

                               No. 4D18-2084

                               [April 4, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 2016CA002011.

  Kendrick Almaguer and Kerri Merrick of The Ticktin Law Group,
Deerfield Beach, for appellants.

   J. Kirby McDonough of Spencer Fane, LLP, Tampa, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.